DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments are directed to an added claim limitation which was not presented earlier and thus necessitated the new ground of rejection as presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Sin; Ka Leung et al., US 20150124164 A1] in view of [Selfe; Gareth et al., US 20160104371 A1].

Regarding claim 1:
	Sin discloses:
1. A method performed by a control unit (CU) [Sin: Fig.1: control module 130; Fig.2: control module 230] to deliver an interactive display [Sin: Figs.1: display system 100; Figs.2: display system 200; Examiner: Any one of the display systems 100, 200, 300, 400a, 400b, 500, 600, 700a, 700c, 700d, 900, 1000, 1100, 1200 as shown in Figs. 1-12, respectively, is construed as the claimed “interactive display”] to a user [Sin: ¶ 0049: “In at least one embodiment, display system 100 includes at least one display panel that may play multimedia content while allowing viewers to see through the display panel to observe items and/or performers in the display space”], the method comprising: 
receiving, from an external device [Sin: Fig.13: step 1304; ¶ 0162: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module”] at least one process  with parameters  for controlling and for setting conditions and actions at the interactive display [Sin: ¶ 0162: “The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”]	 
	wherein [Sin: Fig.1: motion module 140; Fig.2: motion module 240 and/or lightning module 250; ¶ 0162: ¶ The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”];
	and triggering a control sequence [Sin: Fig.13: steps 1308, 1312 and 1314; Examiner: The sequence of steps 1308, 1312 and 1314 as shown in Fig.13 is construed as the claimed “control sequence”] responsive to a predetermined triggering event [Sin: Fig.13: step 1304; ¶ 0164: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module. The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”; Examiner: The receipt of the control commands is construed as the claimed “predetermined triggering event”]	 
	wherein the triggering event is generated by the at least one module at the interactive display [Sin: Fig.13: step 1304; ¶ 0162: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module”], wherein further the interface for planning the interactive display includes: 
a play selection for running the interactive display; and 
a pause selection for halting the interactive display.
	However, Sin does not expressly disclose:
wherein the external device includes an interface for planning the interactive display;
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display; and a pause selection for halting the interactive display.
	Selfe discloses:
wherein the external device [Selfe: Fig.1: remote control 100] includes an interface [Selfe: Fig.1:e.g.,  upper region 102] for planning the interactive display [Selfe: Fig.2; ¶ An exemplary environment 200 showing multiple devices is shown in FIG. 2. Control device 210 may be any type of control and/or computing device discussed herein, and may be in communication with any of A/V appliance 212, A/V appliance 214, window system 216, lamps 220 & 222, door lock/alarm 224, home computer 230, router/blaster 232, or any other device”];
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”]; and a pause selection for halting the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Selfe in the invention of Sin to yield the predictable result of controlling the interactive device remotely.    

Regarding claim 9:
	Sin discloses:
9. A system [Sin: Figs.1: display system 100; Figs.2: display system 200] to create an interactive display [Sin: Figs.1: display system 100; Figs.2: display system 200; Examiner: Any one of the display systems 100, 200, 300, 400a, 400b, 500, 600, 700a, 700c, 700d, 900, 1000, 1100, 1200 as shown in Figs. 1-12, respectively, is construed as the claimed “interactive display”] comprising: 
a processor [Sin: Fig. 1: control module 130; Fig.2: control module 230; ¶ 0064: “In another embodiment, control module 130 may include memory and processor systems”];
	and a storage device [Sin: Fig. 1: control module 130; Fig.2: control module 230; ¶ 0064: “In another embodiment, control module 130 may include memory and processor systems”: “memory”] coupled to the processor [Sin: Fig. 1: control module 130; Fig.2: control module 230; ¶ 0064: “In another embodiment, control module 130 may include memory and processor systems”; Fig.17: Controller 1704 and memory system 1704], 
	wherein the storage device comprises instructions [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes a memory system that stores instructions, settings, and/or programs for displaying different items and/or performances, and/or in different environments”] which, when executed by the processor, cause the processor to deliver an interactive display to a user  [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes a memory system that stores instructions, settings, and/or programs for displaying different items and/or performances, and/or in different environments”]: 
receive, from an external device [Sin: Fig.13: step 1304; ¶ 0162: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module”] at least one process with parameters for controlling and for setting conditions and actions at the interactive display [Sin: ¶ 0162: “The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”]
	wherein [Sin: Fig.1: motion module 140; Fig.2: motion module 240 and/or lightning module 250; ¶ 0162: ¶ The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”];
	and trigger a control sequence [Sin: Fig.13: steps 1308, 1312 and 1314; Examiner: The sequence of steps 1308, 1312 and 1314 as shown in Fig.13 is construed as the claimed “control sequence”] responsive to a predetermined triggering event [Sin: Fig.13: step 1304; ¶ 0164: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module. The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”; Examiner: The receipt of the control commands is construed as the claimed “predetermined triggering event”]
	wherein the triggering event is generated by the at least one module at the interactive display [Sin: Fig.13: step 1304; ¶ 0162: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module”]
	However, Sin does not expressly disclose:
wherein the external device includes an interface for planning the interactive display;
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display; and a pause selection for halting the interactive display.
Selfe discloses:
wherein the external device [Selfe: Fig.1: remote control 100] includes an interface [Selfe: Fig.1:e.g.,  upper region 102] for planning the interactive display [Selfe: Fig.2; ¶ An exemplary environment 200 showing multiple devices is shown in FIG. 2. Control device 210 may be any type of control and/or computing device discussed herein, and may be in communication with any of A/V appliance 212, A/V appliance 214, window system 216, lamps 220 & 222, door lock/alarm 224, home computer 230, router/blaster 232, or any other device”];
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”]; and a pause selection for halting the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Selfe in the invention of Sin to yield the predictable result of controlling the interactive device remotely.    

Claims 2-5, 7, 8, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Sin; Ka Leung et al., US 20150124164 A1] in view of [Selfe; Gareth et al., US 20160104371 A1] and further in view of [Chakra; Al et al., US 20170064532 A1].

Regarding claim 2:
	Sin in view of Selfe discloses
2. The method in accordance to claim 1.
	Furthermore, Sin in view of Selfe discloses the following:
[Sin: ¶ 0066: “In at least one embodiment, control module 130 includes at least a digital interface that receives data from wired or wireless signals transmitted from devices external to display system 100. In at least one embodiment, the communication between modules of display system 100 and/or between display system 100 and external devices may include, but are not limited to, WIFI communication, near field communication, Bluetooth communication, facsimile, audio communication, radio communication, infrared communication, and/or communications via networks such as the Internet.”]
	However, Sin in view of Selfe does not expressly disclose:
 further comprising:  generating wireless access point (WAP) base station to manage communication between the external device, the at least one module, and the control unit.
	Chakra discloses:	
further comprising:  generating wireless access point (WAP) base station to manage communication between the external device, the at least one module, and the control unit [Chakra: ¶ 0013: “ The wireless network generator 140 is adapted to generate a wireless network 200 for connecting an external device 500 to the wireless access point 100.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chakra in the invention of Sin in view of Selfe in order to yield the predictable result of enabling wireless connection between the external device and the at least one module and the control unit.   

Regarding claim 3:
	Sin in view Selfe and further in view of Chakra discloses:
3. The method in accordance to claim 2, 
	wherein the at least one module is selected from a group consisting of at least one feel module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”], at least one animate module [Sin: Fig.2: a motion module 240, and a lighting module 250; ¶ 0075: “In at least one embodiment, display system 100 also includes a sound module”; Examiner: The motion, lightning and/or sound module in construed as the claimed “animate module”], or combination thereof.

Regarding claim 4:
	Sin in view Selfe and further in view of Chakra discloses:
4. The method in accordance to claim 3, 
	wherein the at least one feel module is selected from a group consisting of proximity module, touch module, light module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”: “light sensors”], tilt module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”: “tilt sensors”], knob module, and button module.

Regarding claim 5:
	Sin in view Selfe and further in view of Chakra discloses:
5. The method in accordance to claim 4, 
	wherein the at least one animate module is selected from a group consisting of rotator module [Sin: ¶ 0071: “In at least one embodiment, upon receiving control commands from control module 130, motion module 140 may control at least a motor to rotate forwards or backwards, which further rotates and/or moves, for example, a turntable, an elevation platform, devices on a track, and/or different pulley systems and gears”], angular module, and plugger module.

Regarding claim 7:
	Sin in view Selfe and further in view of Chakra discloses:
7. The method in accordance to claim 5, 
	wherein the CU takes inputs and based on the conditions the CU produces actions that are translated into outputs [Sin: 0063: “Control module 130 is a module that is configured to control the multimedia content played on the display panel 110 and coordinate the display of items and/or performances in accordance with the multimedia content and/or requirements of the exhibition and/or performances. In at least one embodiment, control module 130 is connected to display panel 110 via wired or wireless connections for controlling the multimedia content that are played on the display panel 110 and/or the transparency of at least a portion of the display panel 110. In at least one embodiment, control module 130 also controls the display process and/or effects, such as the movements of display item 111, the light effects and/or the audio effects, in accordance with the multimedia played on the display panel 110. In at least one embodiment, control module 130 is connected to a motion module for controlling the movements of display item 111. In at least one embodiment, control module 130 is connected to a lighting module for controlling the light effects during the display of display item 111. In yet another embodiment, control module 130 is connected to a sound module for controlling audio media and/or adjusting the volume”; ¶ 0162: “The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”].

Regarding claim 8:
	Sin in view of Selfe and further in view of Chakra discloses:
8. The method in accordance to claim 5, 
	wherein the outputs from the CU when processed by the at least animate module causes the rotator module [Sin: ¶ 0071: “In at least one embodiment, upon receiving control commands from control module 130, motion module 140 may control at least a motor to rotate forwards or backwards, which further rotates and/or moves, for example, a turntable, an elevation platform, devices on a track, and/or different pulley systems and gears.”], the angular module, or the plugger module to perform a function at the interactive display.

Regarding claim 10:
	The limitations of claim 10 have been addressed in the discussion of claim 2 above.

Regarding claim 11:
	The limitations of claim 11 have been addressed in the discussion of claim 3 above.

Regarding claim 12:
	The limitations of claim 12 have been addressed in the discussion of claim 4 above.

Regarding claim 13:
	The limitations of claim 13 have been addressed in the discussion of claim 5 above.

Regarding claim 15:
	The limitations of claim 15 have been addressed in the discussion of claim 7 above.

Regarding claim 16:
	The limitations of claim 16 have been addressed in the discussion of claim 8 above.

Regarding claim 17:
	Sin discloses:
17. A non-transitory computer readable medium [Sin: Fig. 1: control module 130; Fig.2: control module 230; ¶ 0064: “In another embodiment, control module 130 may include memory and processor systems”: “memory”] having executable instructions recorded thereon [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes a memory system that stores instructions, settings, and/or programs] that, when executed by a processor [Sin: Fig. 1: control module 130; Fig.2: control module 230; ¶ 0064: “In another embodiment, control module 130 may include memory and processor systems”], cause the processor to execute steps of a method to deliver an interactive display [Sin: Figs.1: display system 100; Figs.2: display system 200; Examiner: Any one of the display systems 100, 200, 300, 400a, 400b, 500, 600, 700a, 700c, 700d, 900, 1000, 1100, 1200 as shown in Figs. 1-12, respectively, is construed as the claimed “interactive display”] to a user [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes a memory system that stores instructions, settings, and/or programs for displaying different items and/or performances, and/or in different environments”], the method comprising the steps of: [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes at least a digital interface that receives data from wired or wireless signals transmitted from devices external to display system 100. In at least one embodiment, the communication between modules of display system 100 and/or between display system 100 and external devices may include, but are not limited to, WIFI communication, near field communication, Bluetooth communication, facsimile, audio communication, radio communication, infrared communication, and/or communications via networks such as the Internet”] maintained by an external control unit (CU) [Sin: Fig.1: control module 130; Fig.2: control module 230] managing one or more modules at the interactive display [Sin: Fig.1: motion module 140; Fig.2: motion module 240 and/or lightning module 250; ¶ 0162: ¶ The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”]	 
	wherein the one or more modules are selected from a group consisting of at least one feel module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”] and/ or at least one animate module [Sin: Fig.2: a motion module 240, and a lighting module 250; ¶ 0075: “In at least one embodiment, display system 100 also includes a sound module”; Examiner: The motion, lightning and/or sound module in construed as the claimed “animate module”];
	 uploading, [Sin: ¶ 0066: “In at least one embodiment, control module 130 includes at least a digital interface that receives data from wired or wireless signals transmitted from devices external to display system 100. In at least one embodiment, the communication between modules of display system 100 and/or between display system 100 and external devices may include, but are not limited to, WIFI communication, near field communication, Bluetooth communication, facsimile, audio communication, radio communication, infrared communication, and/or communications via networks such as the Internet”; Fig.13: step 1304; ¶ 0162: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module”] with at least one process with parameters for controlling and for setting conditions and actions for the one or more modules at the interactive display [Sin: ¶ 0162: “The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”]
	 and generating a start command to begin interacting by the user as one of the actions using the uploaded project [Sin: Fig.13: step 1304; ¶ 0164: “In step 1304, the control module receives control commands from external devices or retrieves control commands from programs stored in the memory system of the control module. The control commands sent to the display panel may include instructions for the display panel to play multimedia and to control transparency of the display panel. The control commands sent to the motion module, lighting module, and/or lighting module may include instructions for the motion module to move display item, instructions for the lighting module to control light effects, and/or instructions for the sound module to control audio content, respectively”; Examiner: The receipt of the control command is construed as the claimed “start command”], wherein further the interface for planning the interactive display includes: a play selection for running the interactive display; and a pause selection for halting the interactive display.
	However, Sin does not expressly disclose:
an external device;
wherein the external device includes an interface for planning the interactive display
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display; and a pause selection for halting the interactive display.
	Selfe discloses:
an external device [Selfe: Fig.1: remote control 100];
wherein the external device [Selfe: Fig.1: remote control 100] includes an interface [Selfe: Fig.1:e.g.,  upper region 102]  for planning the interactive display [Selfe: Fig.2; ¶ An exemplary environment 200 showing multiple devices is shown in FIG. 2. Control device 210 may be any type of control and/or computing device discussed herein, and may be in communication with any of A/V appliance 212, A/V appliance 214, window system 216, lamps 220 & 222, door lock/alarm 224, home computer 230, router/blaster 232, or any other device”]
wherein further the interface for planning the interactive display includes: a play selection for running the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”]; and a pause selection for halting the interactive display [Selfe: ¶ 0032: “. For example, the buttons in the upper region 102, in an embodiment, may be buttons determined to be the most commonly used by users of remote controls. Example buttons include a play button, a pause button”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Selfe in the invention of Sin to yield the predictable result of controlling the interactive device remotely.    
	However, Sin in view of Selfe does not expressly disclose:
using a generated wireless access point (WAP) base station.
	Chakra discloses:
using a generated wireless access point (WAP) base station [Chakra: ¶ 0013: “ The wireless network generator 140 is adapted to generate a wireless network 200 for connecting an external device 500 to the wireless access point 100.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chakra in the invention of Sin in view of Selfe in order to yield the predictable result of enabling wireless connection between the external device and the at least one module and the control unit.   

Regarding claim 18:
	Sin view of Selfe and Chakra discloses:
	18. The non-transitory computer readable medium according to claim 17, 
	wherein the at least one feel module comprises at least one of proximity module, touch module, light module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”: “light sensors”], tilt module [Sin: ¶ 0067: “In at least one embodiment, control module 130 includes sensors for receiving external signals that may be converted into control commands. In at least one embodiment, the sensors are installed on the display system 100, and/or on external devices (e.g., a signal transmission device) that sends control commands to display system 100. In at least one embodiment, control module 130 may receive control signals directly from the sensors, or from the signal transmission device that receives signals from the sensors. In at least one embodiment, the sensors include, but are not limited to, heat sensors, motion sensors, light sensors, tilt sensors, and pressure sensors.”: “tilt sensors”], knob module, and button module;

Regarding claim 19:
	Sin in view of Selfe and Chakra discloses:
19. The non-transitory computer readable medium according to claim 18, 
	wherein the at least one animate module is selected from a group consisting of rotator module [Sin: ¶ 0071: “In at least one embodiment, upon receiving control commands from control module 130, motion module 140 may control at least a motor to rotate forwards or backwards, which further rotates and/or moves, for example, a turntable, an elevation platform, devices on a track, and/or different pulley systems and gears”], angular module, and plugger module.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Sin; Ka Leung et al., US 20150124164 A1] in view of [Selfe; Gareth et al., US 20160104371 A1], [Chakra; Al et al., US 20170064532 A1] and further in view of [Cai; Mingming et al., US 20170086025 A1].

Regarding claim 6:
	Sin in view of Selfe and Chakra discloses:
6. The method in accordance to claim 5.
	However, Sin in view of Selfe and Charka does not expressly disclose: 
wherein the at least one module initiates a connection to the control unit based on a received signal strength indicator (RSSI).
	Cai discloses:
wherein the at least one module initiates a connection to the control unit based on a received signal strength indicator (RSSI) [Cai: ¶ 0028: “Activator 130a and monitor 120a may have a greater RSSI compared to an RSSI for activator 130c and monitor 120a, because activator 130a may be in closer proximity to monitor 120a compared to activator 130c. In one example, monitor 120b may determine that the RSSI between monitor 120a and activator 130a, and the RSSI between monitor 120b and activator 130a may exceed a specified threshold. In this instance, activator 130a may establish an association connection with monitor 120a or monitor 120b and, based on which monitor 120 has the greatest RSSI (i.e., closest proximity)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Cai in the invention of Sin in view of Selfe and Chakra in order to yield the predictable result of establishing a reliable wireless connection between at least one module and the control unit.

Regarding claim 14:
	The limitations of claim 14 have been addressed in the discussion of claim 6 above.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Sin; Ka Leung et al., US 20150124164 A1] in view of [Selfe; Gareth et al., US 20160104371 A1] , [Chakra; Al et al., US 20170064532 A1] and further in view of [Meier; Timothy P. et al., US 20090242635 A1].

Regarding claim 20:
	Sin in view of Selfe and Chakra discloses:
20. The non-transitory computer readable medium according to claim 18.
	However, Sin in view of Selfe and Chakra does not expressly disclose:
wherein the project can contain multiple processes that can be run simultaneously by the CU.
	Meier discloses:
wherein the project can contain multiple processes that can be run simultaneously by the CU [Meier: ¶ 0044: “On a multiprocessor or multi-core system, true simultaneous threading may be achieved via multiprocessing, where different threads which are either from the same process or from multiple processes run simultaneously on different processors or cores”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Meier in the invention of Sin in view of Selfe and Chakra in order to yield the predictable result of running multiple processes simultaneously and thereby yielding improved processing performance.   

Conclusion
                                                                                                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Guihot; Herve, US 20170011624 A1] discloses:
	“Methods, systems, and media for controlling a remote device using a touchscreen of a mobile device in a display inhibited state are provided. In some implementations, a method for controlling media playback devices is provided, the method comprising: detecting a media playback device to be controlled; determining that a touch-sensitive display of a mobile device has entered a display inhibited state in which presentation of a plurality of user interface elements is inhibited; receiving an input from the touch-sensitive display in the display inhibited state; selecting an action of the media playback device to be performed by determining that the received input corresponds to a user interface element from the plurality of user interface elements; and transmitting an instruction to perform the selected action to the media playback device”, as recited in the abstract.

[Trickett; Alastair, US 20130065482 A1] discloses:
	“Alternatively, the current play-sequence may be instantly replayed simply by the user pressing the Play button 27 or saying the "Play" command. Step 71 communicates this to any other Actors on the surface 1 who have a play-sequence with the same sequence-identity code. This will cause each such Actor to move directly to the starting position and orientation for the play-sequence (if not already there) and reset their actuators 10 to the home-position. Once all Actors are in place, each simultaneously starts executing their respective versions of the play-sequence”, as recited in ¶ 0137.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623